     Case 1:20-cv-00171-CCC-JFS Document 38 Filed 03/31/21 Page 1 of 21




                IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

LEONTTAYY AMIR PRATT and                    :   CIVIL ACTION NO. 1:20-CV-171
LAMONT ROBINSON,                            :
                                            :   (Judge Conner)
                    Plaintiffs              :
                                            :
             v.                             :
                                            :
MICHAEL OTT, Deputy Warden                  :
of Operations, Lebanon County               :
Correctional Facility; TINA LITZ,           :
Deputy Warden of Treatment,                 :
Lebanon County Correctional                 :
Facility; ROBERT J. KARNES,                 :
Warden, Lebanon Correctional                :
Facility; JOSEPH WHEELER,                   :
Captain of Security, Lebanon County         :
Correctional Facility; and LEBANON          :
COUNTY,                                     :
                                            :
                    Defendants              :

                                  MEMORANDUM

      Plaintiffs Leonttayy Amir Pratt and Lamont Robinson filed this action

seeking equitable and monetary relief for alleged violations of their civil rights

committed by the Lebanon County Correctional Facility (“LCCF”) and various

LCCF administrators. Specifically, plaintiffs allege that LCCF punished them

for refusing to cut off their dreadlocks—an act which would violate plaintiffs’

sincerely held religious beliefs—and discriminated against them on the basis of

race. Defendants move to dismiss three of plaintiffs’ four claims under Federal

Rule of Civil Procedure 12(b)(6). We will deny defendants’ motion.
      Case 1:20-cv-00171-CCC-JFS Document 38 Filed 03/31/21 Page 2 of 21




I.     Factual Background & Procedural History

       Plaintiffs are two Black males currently incarcerated at LCCF—Pratt as a

pretrial detainee, and Robinson as an alleged parole violator. (See Doc. 22 ¶¶ 4-5).

Both men are Rastafarian. (Id. ¶¶ 72, 106). They describe Rastafarianism as “an

Abrahamic religion that developed in Jamaica in the 1930s.” (Id. ¶ 15). The religion

is “deeply influenced by Judeo-Christian theology” and “based on an Afrocentric

interpretation of the Bible.” (Id. ¶ 16). According to plaintiffs, growing one’s hair

in dreadlocks “is central to many Rastafarians’ religious expression.” (Id. ¶ 19).

Plaintiffs explain that dreadlocks are both “a symbol of strength and a means of

connecting more closely with God,” and that many Rastafarians believe their

dreadlocks “connect them with their ancestors and family members who have

died.” (Id. ¶¶ 21-22). These beliefs are rooted, in part, in the Bible’s “nazirite vow,”

which requires adherents to avoid cutting their hair. (Id. ¶ 20). Pratt and Robinson

wear their hair in dreadlocks in accordance with their Rastafarian religious beliefs.

(Id. ¶¶ 76, 112).

       LCCF’s rules and regulations prohibit individuals confined there from

wearing their hair in braids or cornrows. (See id. ¶¶ 23, 45). Other forms of long

hair are allowed if the hair is “tied up or worn in a single pony tail.” (See id. ¶¶ 24,

46). Although the rules and regulations do not explicitly ban dreadlocks, defendant

Robert J. Karnes, the warden of LCCF, considers dreadlocks to be “braids.” (See

id. ¶ 27). According to Karnes, LCCF prohibits braids, cornrows, and dreadlocks as

a matter of safety and hygiene, citing both the “ability to hide contraband” and the

need “to ensure cleanliness in the correctional facility.” (See id. ¶ 33). Plaintiffs


                                            2
         Case 1:20-cv-00171-CCC-JFS Document 38 Filed 03/31/21 Page 3 of 21




allege that dreadlocks are not inherently less hygienic than, and can be kept as

clean as, any other hairstyle. (Id. ¶ 34). Before April 2020, LCCF did not offer

a religious exemption for dreadlocks. (Id. ¶ 30). Pursuant to LCCF directive,

individuals who refused to cut their dreadlocks were placed in the Security

Housing Unit (“SHU”). (See id. ¶¶ 26, 31).

          Both Pratt and Robinson were placed in the SHU for alleged violations of

LCCF’s hairstyle policy. Pratt was admitted to LCCF on November 21, 2019, and

was placed in the SHU the following day for refusing to cut his deadlocks. (See id.

¶¶ 80-82). Pratt offered to tie his hair up, but defendants advised that the “only way

he would be transferred out of the SHU was if he cuts his dreadlocks off.” (See id.

¶¶ 87-90). Pratt remained in the SHU for five months, until April 23, 2020. (See id.

¶ 81).

          Robinson was admitted to LCCF on October 30, 2019. (Id. ¶ 117). He was

initially housed in general population notwithstanding his dreadlocks because he

concealed them under a hat. (See id. ¶¶ 118-119). On or about February 15, 2020,

defendant Joseph Wheeler, LCCF’s captain of security, and other correctional

officers searched the housing units for individuals with dreadlocks. (Id. ¶¶ 39, 123).

Non-white individuals were “ordered . . . to remove their hats and shake out their

hair, so staff could check for dreadlocks.” (Id. ¶ 40; see id. ¶ 123). White individuals

were not subjected to these searches. (Id. ¶¶ 41, 124). Robinson and other people of

color who were found to have dreadlocks were told “to cut them off by 3:00 P.M. the

next day or else they would be placed in the SHU.” (See id. ¶¶ 42, 125). Robinson




                                            3
     Case 1:20-cv-00171-CCC-JFS Document 38 Filed 03/31/21 Page 4 of 21




refused and, on February 17, 2020, was placed in the SHU, where he remained until

approximately May 18, 2020. (Id. ¶¶ 128-129).

       Neither Pratt nor Robinson received a hearing or any other opportunity to

contest his placement in the SHU. (Id. ¶¶ 84, 131). Pratt alleges that his extended

confinement in the SHU and its concomitant limitations on mobility and exercise

significantly exacerbated preexisting physical injuries. (See id. ¶¶ 95-99). Both

plaintiffs also allege deterioration of their mental health. (See id. ¶¶ 101-104, 140-

141). Plaintiffs contend that, LCCF policy notwithstanding, at least two other

individuals with dreadlocks were housed in general population rather than the

SHU in 2019 and early 2020. (See id. ¶ 38).

       On April 23, 2020, LCCF revised its hairstyle policy. (Id. ¶ 43). The revised

policy continues to prohibit individuals detained at LCCF from “wear[ing] their

hair in braids, dreadlocks, cornrows[,] or other similar styles that present security

or hygiene concerns.” (See id. ¶ 45 (first alteration in original)). Plaintiffs allege

that this policy, like its predecessor, singles out certain natural Black hairstyles.

(See id. ¶ 44). The policy likewise still permits other forms of long hair so long as it

is worn “‘up’ . . . in hair ties or a single ponytail.” (See id. ¶ 46). Unlike the prior

iteration, however, the prohibition against braids, dreadlocks, cornrows, and the

like now includes an exemption for “inmates who have sincerely held religious

beliefs requiring them to wear their hair in a style otherwise prohibited under this

policy.” (See id. ¶ 47). Pratt was released from the SHU and transferred to general

population the day the revised policy was announced. (See id. ¶ 105). Robinson was

released approximately one month later, around May 18, 2020, but his additional


                                             4
        Case 1:20-cv-00171-CCC-JFS Document 38 Filed 03/31/21 Page 5 of 21




time in the SHU is attributable to an unrelated misconduct citation. (Id. ¶¶ 142-

144).

         Pratt commenced this action pro se on February 4, 2020, before LCCF revised

its hairstyle policy. Counsel thereafter entered an appearance and, on May 22, 2020,

filed an amended complaint on behalf of both Pratt and Robinson. In addition to

Karnes and Wheeler, the amended complaint names Michael Ott (LCCF’s deputy

warden of operations), Tina Litz (its deputy warden of treatment), and Lebanon

County as defendants. Plaintiffs seek compensatory and punitive damages in

addition to equitable relief for defendants’ alleged violations of their civil rights.

Defendants have moved to dismiss the bulk of plaintiffs’ amended complaint. The

motion is fully briefed and ripe for disposition.

II.      Legal Standard

         Rule 12(b)(6) of the Federal Rules of Civil Procedure provides for the

dismissal of complaints that fail to state a claim upon which relief may be granted.

FED. R. CIV. P. 12(b)(6). When ruling on a motion to dismiss under Rule 12(b)(6),

the court must “accept all factual allegations as true, construe the complaint in the

light most favorable to the plaintiff, and determine whether, under any reasonable

reading of the complaint, the plaintiff may be entitled to relief.” Phillips v. County

of Allegheny, 515 F.3d 224, 233 (3d Cir. 2008) (quoting Pinker v. Roche Holdings,

Ltd., 292 F.3d 361, 374 n.7 (3d Cir. 2002)).

         Federal notice and pleading rules require the complaint to provide “the

defendant fair notice of what the . . . claim is and the grounds upon which it rests.”

Phillips, 515 F.3d at 232 (alteration in original) (quoting Bell Atl. Corp. v. Twombly,


                                               5
       Case 1:20-cv-00171-CCC-JFS Document 38 Filed 03/31/21 Page 6 of 21




550 U.S. 544, 555 (2007)). To test the sufficiency of the complaint, the court conducts

a three-step inquiry. See Santiago v. Warminster Township, 629 F.3d 121, 130-31

(3d Cir. 2010). In the first step, “the court must ‘tak[e] note of the elements a

plaintiff must plead to state a claim.’” Id. at 130 (alteration in original) (quoting

Ashcroft v. Iqbal, 556 U.S. 662, 675 (2009)). Next, the factual and legal elements of a

claim must be separated; well-pleaded facts are accepted as true, while mere legal

conclusions may be disregarded. Id. at 131-32; see Fowler v. UPMC Shadyside, 578

F.3d 203, 210-11 (3d Cir. 2009). Once the court isolates the well-pleaded factual

allegations, it must determine whether they are sufficient to show a “plausible claim

for relief.” Iqbal, 556 U.S. at 679 (citing Twombly, 550 U.S. at 556); Twombly, 550

U.S. at 556. A claim is facially plausible when the plaintiff pleads facts “that allow[]

the court to draw the reasonable inference that the defendant is liable for the

misconduct alleged.” Iqbal, 556 U.S. at 678.

III.    Discussion

        Plaintiffs allege violations of the Religious Land Use and Institutionalized

Persons Act (“RLUIPA”), 42 U.S.C. § 2000cc et seq.; the Free Exercise Clause

of the First Amendment; the Substantive Due Process Clause of the Fourteenth

Amendment; and the Equal Protection Clause of the Fourteenth Amendment.

Defendants move to dismiss all but the First Amendment claim. We address

defendants’ arguments seriatim.

        A.    RLUIPA Claim

        RLUIPA “prohibits a state or local government from taking any action that

substantially burdens the religious exercise of an institutionalized person unless the


                                            6
     Case 1:20-cv-00171-CCC-JFS Document 38 Filed 03/31/21 Page 7 of 21




government demonstrates that the action constitutes the least restrictive means

of furthering a compelling governmental interest.” Holt v. Hobbs, 574 U.S. 352,

355 (2015); see 42 U.S.C. § 2000cc-1(a). RLUIPA defines “government” to include

states, counties, municipalities, and other government entities created by the states

as well as officials of those entities and persons acting under color of state law. See

id. § 2000cc-5(4). The statute establishes a private right of action through which

an aggrieved individual may “obtain appropriate relief against a government.” See

id. § 2000cc-2(a). The term “appropriate relief” includes equitable relief and, as to

municipal defendants like Lebanon County, monetary damages. See Sossamon

v. Texas, 563 U.S. 277, 288 (2011) (holding that, because of sovereign immunity,

“appropriate relief” cannot include damages against a state); McGill v. Clements,

No. 3:19-CV-01712, 2021 WL 232599, at *3-4 (M.D. Pa. Jan. 22, 2021) (explaining that

municipal entities do not share in state’s sovereign immunity and may be liable for

monetary damages under RLUIPA (citing Opulent Life Church v. City of Holly

Springs, 697 F.3d 279, 290 (5th Cir. 2012); Kelley Bey v. Keen, No. 3:13-CV-1942,

2014 WL 3563475, at *13 (M.D. Pa. July 17, 2014); Munic v. Langan, No. 4:CV-13-

2245, 2015 WL 5530274, at *4 (M.D. Pa. Sept. 18, 2015))); Centro Familiar Cristiano

Buenas Nuevas v. City of Yuma, 651 F.3d 1163, 1168-69 (9th Cir. 2011).

      Defendants do not dispute that monetary damages are an available remedy

against a municipal entity under RLUIPA. (See generally Doc. 29 at 4-12; Doc. 36

at 2-9). They instead posit that, because LCCF has amended its hairstyle policy to

offer a religious exemption, and because plaintiffs no longer seek injunctive relief,

(see Doc. 34 at 5 n.2), the RLUIPA claim is both nonjusticiable under the mootness


                                           7
     Case 1:20-cv-00171-CCC-JFS Document 38 Filed 03/31/21 Page 8 of 21




doctrine and barred by the statute’s governmental-discretion provision, (see Doc.

29 at 4-12). The first argument is foreclosed by binding precedent: in Lighthouse

Institute for Evangelism, Inc. v. City of Long Branch, 510 F.3d 253 (3d Cir. 2007),

the Third Circuit Court of Appeals held that, while a corrective amendment to a

challenged policy moots a request for injunctive relief under RLUIPA, “claims for

compensatory damages and attorney fees . . . are not moot.” Lighthouse, 510 F.3d

at 260-61 (citing Donovan v. Punxsutawney Area Sch. Bd., 336 F.3d 211, 218 (3d Cir.

2003)). Neither our court of appeals nor the Supreme Court of the United States,

however, has taken up defendants’ second argument: that RLUIPA’s governmental-

discretion provision bars any cause of action under the statute once the offending

policy has been revised.1

      RLUIPA’s governmental-discretion provision, sometimes referred to as its

“safe-harbor” clause, appears in Section 2000cc-3(e), under the heading “Rules of

construction” and the subheading “Governmental discretion in alleviating burdens

on religious exercise.” See 42 U.S.C. § 2000cc-3(e). The provision states, in full:

             A government may avoid the preemptive force of any
             provision of this chapter by changing the policy or
             practice that results in a substantial burden on religious
             exercise, by retaining the policy or practice and


      1
        The court of appeals did not address the governmental-discretion
provision in Lighthouse. We have reviewed the appellate briefing, and it appears
the governmental-discretion provision was not raised by any party. The Supreme
Court also did not address this provision in Sossamon, nor was the issue raised in
the briefing. Notably, the offending prison regulation in Sossamon was amended
during the litigation and the Fifth Circuit Court of Appeals considered the issue of
mootness, holding that the amendment mooted the plaintiff’s RLUIPA claim for
injunctive and declaratory relief but not the claim for monetary damages. See
Sossamon v. Lone Star State of Texas, 560 F.3d 316, 324-26 (5th Cir. 2009).


                                           8
     Case 1:20-cv-00171-CCC-JFS Document 38 Filed 03/31/21 Page 9 of 21




             exempting the substantially burdened religious exercise,
             by providing exemptions from the policy or practice for
             applications that substantially burden religious exercise,
             or by any other means that eliminates the substantial
             burden.

Id. Defendants argue that the phrase “avoid the preemptive force” means the

government may avoid all liability under RLUIPA—whether prospective (injunctive

relief) or retrospective (monetary damages)—by amending the challenged policy.

(See Doc. 29 at 4-8; Doc. 36 at 2-9). Plaintiffs counter that the word “preemptive”

necessarily contemplates prospective relief only. (See Doc. 34 at 6-9).

       Application of the governmental-discretion provision is problematic in

that few cases have squarely addressed its contours. In Civil Liberties for Urban

Believers v. City of Chicago, 342 F.3d 752 (7th Cir. 2003), the Seventh Circuit held

that a challenged ordinance did not substantially burden religious exercise. More

relevant to the matter sub judice, it also held that when the city “eliminate[d the]

nondiscrimination provision violation” by amending the ordinance, RLUIPA was

“inapplicable” to the case. See Civil Liberties, 342 F.3d at 762. Although the

Civil Liberties court did not opine that corrective action under the governmental-

discretion provision forecloses all relief under RLUIPA in every case, some courts

read the decision—incorrectly in our view—to sweep that broadly. See, e.g.,

Riverside Church v. City of St. Michael, 205 F. Supp. 3d 1014, 1031 (D. Minn. 2016)

(stating that “Civil Liberties stands for the proposition that, under RLUIPA’s safe

harbor provision, a government can avoid liability under RLUIPA by amending

its land use regulations to remove the allegedly burdensome or discriminatory

provision, even after such provisions have caused harm”); Boles v. Neet, 402


                                           9
    Case 1:20-cv-00171-CCC-JFS Document 38 Filed 03/31/21 Page 10 of 21




F. Supp. 2d 1237, 1241 (D. Colo. 2005) (citing Civil Liberties for proposition that

government may “take corrective action to eliminate any violation of the statutory

provisions . . . and thereby preempt liability under RLUIPA”); see also Petra

Presbyterian Church v. Village of Northbrook, 409 F. Supp. 2d 1001, 1008 (N.D. Ill.

2006) (concluding that village “avoided liability” under governmental-discretion

provision by revising ordinance), aff’d on other grounds, 489 F.3d 846 (7th Cir.

2007).

         Other courts have approached the issue differently. At least one district

court has held that the governmental-discretion provision does not eliminate the

ability to sue for monetary damages incurred before the government took corrective

action. See Family Life Church v. City of Elgin, No. 07 CV 217, 2007 WL 2790763,

at *5 (N.D. Ill. Sept. 24, 2007) (“[W]e do not read the RLUIPA or Civil Liberties to

stand for the proposition that the corrective action can retroactively erase injuries

already incurred as well as the corresponding ability to sue for damages.”). And

still others, like our court of appeals in Lighthouse, have simply permitted claims

for monetary damages to proceed notwithstanding corrective amendment or repeal

without sua sponte raising the governmental-discretion provision. See Lighthouse,

510 F.3d at 260-61, 272-73; see also Covenant Christian Ministries, Inc. v. City of

Marietta, 654 F.3d 1231, 1244 (11th Cir. 2011) (concluding that amendment of

ordinance mooted request for injunctive relief but not for monetary damages);

Christian Assembly Rios de Agua Viva v. City of Burbank, 237 F. Supp. 3d 781, 794-

96 (N.D. Ill. 2017) (same following repeal of ordinance). We have not located any

federal court decision, however, that has applied traditional tools of statutory


                                           10
     Case 1:20-cv-00171-CCC-JFS Document 38 Filed 03/31/21 Page 11 of 21




interpretation to the governmental-discretion provision to discern what Congress

meant by it. We will do so here.

      Our interpretation begins, as it must, with the statutory language. See

In re Phila. Newspapers, LLC, 599 F.3d 298, 304 (3d Cir. 2010). We presume that

Congress “says in a statute what it means and means in a statute what it says

there.” Id. (quoting Conn. Nat’l Bank v. Germain, 503 U.S. 249, 253-54 (1992)). If

the statutory language is unambiguous, our inquiry ends. See id. In determining

whether language is unambiguous, we “read the statute in its ordinary and natural

sense,” Da Silva v. Attorney Gen. U.S., 948 F.3d 629, 635 (3d Cir. 2020) (citation

omitted)), considering “the language itself, the specific context in which that

language is used, and the broader context of the statute as a whole,” Rosenberg

v. XM Ventures, 274 F.3d 137, 141 (3d Cir. 2001) (citation omitted)). When

interpreting a statute, we “endeavor to give meaning to every word which Congress

used and therefore should avoid an interpretation which renders an element of the

language superfluous.” Id. (collecting cases). The plain meaning controls except

for the “rare case[] [in which] literal application of a statute will produce a result

demonstrably at odds” with congressional intent. See United States v. Ron Pair

Enters., Inc., 489 U.S. 235, 242 (1989) (second alteration in original).

      The phrase at issue here—“preemptive force”—is not defined in the statute,

so we must consider its “ordinary or natural meaning.” See FDIC v. Meyer, 510

U.S. 471, 476 (1994); see also Da Silva, 948 F.3d at 635. To do so, “[w]e refer to

standard reference works such as legal and general dictionaries.” Da Silva, 948




                                           11
     Case 1:20-cv-00171-CCC-JFS Document 38 Filed 03/31/21 Page 12 of 21




F.3d at 635 (alteration in original) (quoting United States v. Geiser, 527 F.3d 288, 294

(3d Cir. 2008)).

       Black’s Law Dictionary does not define the adjective “preemptive,” but it

does define the noun “preemption.” In Black’s, “preemption” is defined as “[t]he

principle (derived from the Supremacy Clause) that a federal law can supersede or

supplant any inconsistent state law or regulation.”2 The Oxford English Dictionary

does not define “preemptive” or “preempt” in any sense relevant here, but its legal

definition of “preemption” accords with Black’s: “[t]he overriding of one piece of

legislation by another, typically of a state law by a federal one.”3 The Merriam-

Webster Dictionary defines “preemption,” in the legal sense, similarly to Black’s and

Oxford, and defines “preempt” as “to replace or supersede (a law) or bar (an action)

by the doctrine of preemption” or “to prevent from happening or taking place.”4 It

defines “preemptive” to mean “of or relating to preemption” and “having power to

preempt.”5 The dictionaries define “force” to mean “[p]ower, violence, or pressure




       2
           Preemption, BLACK’S LAW DICTIONARY (11th ed. 2019).
       3
        OXFORD ENGLISH DICTIONARY, https://www.oed.com/view/Entry/149931?
redirectedFrom=preemption#eid (last visited Mar. 27, 2021).
       4
        See MERRIAM-WEBSTER DICTIONARY, https://www.merriam-webster.com/
dictionary/preemption (last visited Mar. 27, 2021); MERRIAM-WEBSTER ONLINE
DICTIONARY, https://www.merriam-webster.com/dictionary/preempt (last visited
Mar. 27, 2021).
       5
        MERRIAM-WEBSTER DICTIONARY, https://www.merriam-webster.com/
dictionary/preemptive (last visited Mar. 27, 2021).


                                          12
    Case 1:20-cv-00171-CCC-JFS Document 38 Filed 03/31/21 Page 13 of 21




directed against a person or thing,”6 or “strength or energy exerted or brought to

bear : cause of motion or change : active power.”7

      Based upon these definitions, we have little difficulty concluding that

the term “preemptive force” as used in RLUIPA refers to the statute’s power to

preempt—to override, supersede, or replace—existing state and local laws, policies,

or regulations. Thus, the governmental-discretion provision means, and means

only, that RLUIPA will not preempt state or local law if the government takes any

of the steps enumerated in the provision for eliminating the alleged substantial

burden on religious exercise. See 42 U.S.C. § 2000cc-3(e). The provision is, in

essence, a federalism safety valve: as long as the challenged state or local law,

policy, or regulation is amended to comport with RLUIPA, the latter will not

preempt the former. Relevant here, the effect is that we cannot apply RLUIPA’s

“preemptive force” to enjoin or declare invalid a municipal policy that has since

been remedied in a manner contemplated by the governmental-discretion

provision. See Booker v. Engelke, No. 7:16cv00084, 2019 WL 1372165, at *5 (W.D.

Va. Mar. 26, 2019) (stating that defendant may “avoid court-ordered prospective

injunctive relief” by correcting policy under governmental-discretion provision

(collecting cases)). Defendants’ suggestion that the provision extinguishes liability




      6
          Force, BLACK’S LAW DICTIONARY (11th ed. 2019).
      7
        See MERRIAM-WEBSTER DICTIONARY, https://www.merriam-webster.com/
dictionary/force (last visited Mar. 27, 2021).


                                          13
     Case 1:20-cv-00171-CCC-JFS Document 38 Filed 03/31/21 Page 14 of 21




for monetary damages incurred before they took corrective action finds no support

in the statute’s plain text.8

       Our reading of the governmental-discretion provision aligns with the

material legislative history of RLUIPA. That history reflects a congressional intent

to assure the states that RLUIPA does not require them to enact or abandon any

particular law or policy; per contra, Congress intended to give each state the


       8
         This interpretation is consistent with many of the cases to have applied
the governmental-discretion provision to date—including several cases cited by
defendants. In a number of those cases, monetary damages were foreclosed on
other legal grounds; the only remaining remedy under RLUIPA was prospective
injunctive relief, which was foreclosed by corrective action taken pursuant to the
governmental-discretion provision. See Boles, 402 F. Supp. 2d at 1240-41 (first
concluding that RLUIPA relief against state and its officials “must be limited
to injunctive or declaratory relief” before holding that corrective action taken
pursuant to governmental-discretion provision otherwise mooted claim); Dyer
v. Osterhout, No. 15-12867, 2018 WL 4576674, at *3-4 (E.D. Mich. Sept. 25, 2018)
(first holding that damages were not available against state officials in their official
or individual capacities before noting that RLUIPA “also includes a safety valve
allowing governments to avoid liability by changing offending policies”); see also
AlAmiin v. Morton, 528 F. App’x 838, 842 (10th Cir. 2013) (nonprecedential) (citing
governmental-discretion provision to find halal-meal claim moot when burden on
religious exercise had been lifted and the “only available relief” against the state
prison official defendant was prospective); Henderson v. Muniz, No. 14-CV-1857-
JST, 2017 WL 6885394, at *13-15 (N.D. Cal. Nov. 28, 2017) (citing governmental-
discretion provision and holding state defendants’ authorization of daily prayers
and certain religious rituals constituted corrective action and thus rendered moot
plaintiff’s claims for injunctive relief); Monson v. Steward, No. 2:15-CV-00513-PK,
2017 WL 2882709, at *6 (D. Or. July 6, 2017) (concluding that state officials were
immune from monetary damages and their agreement to provide plaintiff with
requested kosher diet rendered claims for injunctive and declaratory relief moot
under governmental-discretion provision); Bilal v. Lehman, No. C04-2507 JLR,
2006 WL 3626808, at *4 (W.D. Wash. Dec. 8, 2006) (citing governmental-discretion
provision and concluding that plaintiff’s claims for injunctive relief against state
defendants were moot after defendants agreed to provide halal meals). We concur
with these distinguishable decisions: if monetary damages are unavailable as a
matter of law, as in the case of a defendant shielded by sovereign immunity, and
the offending provision has been adequately remedied by corrective action, the
governmental-discretion provision effectively moots any RLUIPA claim.


                                           14
     Case 1:20-cv-00171-CCC-JFS Document 38 Filed 03/31/21 Page 15 of 21




freedom “to choose its own means of eliminating substantial burdens on religious

exercise.” See 146 Cong. Rec. E1563, E1564 (daily ed. Sept. 21, 2000) (statement of

sponsoring Rep. Canady). The congressional record reveals that RLUIPA was

intended to “preempt[] laws that unnecessarily burden the exercise of religion, but

it does not require the states to enact or enforce a federal regulatory program.” Id.

Another statement confirms that RLUIPA “preempts certain laws and practices

that discriminate against or substantially burden religious exercise,” but “leaves all

other policy choices to the states.” See 146 Cong. Rec. S7774, S7776 (daily ed. July

27, 2000) (joint statement of Sens. Hatch and Kennedy). Congress plainly intended

to allow each state to “eliminate the discrimination or burden in any way it chooses,

so long as the discrimination or substantial burden is actually eliminated.”9 See id.

These assurances are principally codified in the governmental-discretion provision,

but are also embodied elsewhere in RLUIPA. See 42 U.S.C. § 2000cc-3(h) (“Nothing

in this chapter shall be construed to preempt State law, or repeal Federal law, that

is equally as protective of religious exercise as, or more protective of religious

exercise than, this chapter.”).




      9
        Other courts, while not specifically applying the governmental-discretion
provision or examining congressional intent, have noted a similar understanding of
its purpose. See, e.g., Fox v. Washington, 949 F.3d 270, 277 (6th Cir. 2020) (noting
governmental-discretion provision offers government “several options” to remedy
any offending policy or practice); Mintz v. Roman Cath. Bishop of Springfield, 424
F. Supp. 2d 309, 325-26 (D. Mass. 2006) (noting that municipal zoning board “had
the option, albeit not an obligation,” under governmental-discretion provision to
refuse to enforce offending bylaw).


                                           15
    Case 1:20-cv-00171-CCC-JFS Document 38 Filed 03/31/21 Page 16 of 21




      Our interpretation of the phrase “preemptive force” is in accord with

jurisprudential usage of the term. See Morissette v. United States, 342 U.S. 246,

263 (1952) (“[W]here Congress borrows terms of art . . . , it presumably knows and

adopts the cluster of ideas that were attached to each borrowed word in the body of

learning from which it was taken and the meaning its use will convey to the judicial

mind unless otherwise instructed.”); see, e.g., Cuomo v. Clearing House Ass’n, 557

U.S. 519, 526-29 (2009) (considering judicial meaning of “visitation” when National

Bank Act was passed to determine meaning of that term as used in act). The phrase

“preemptive force” has been used by the Supreme Court in more than three dozen

majority opinions—28 of them predating RLUIPA’s enactment. We have reviewed

each of these cases, and the phrase “preemptive force”10 has only ever been utilized

by the Supreme Court in terms of a federal statute’s ability to preempt state action

under the Supremacy Clause. Congress had never used the phrase “preemptive

force” prior to its inclusion in RLUIPA, and it is reasonable to assume Congress

intended to borrow this usage from the case law concerning federal preemption.

Had Congress intended for corrective action under the governmental-discretion




      10
        The phrase was first used by the Supreme Court in Arkansas Electric Co-
op Corp. v. Arkansas Public Service Commission, 461 U.S. 375 (1983), in which the
Court held that even though the Federal Power Commission determined it did not
have jurisdiction under the Federal Power Act over wholesale rates charged by
power cooperatives, the Act would still preempt state regulation, since “a federal
decision to forgo regulation in a given area may imply an authoritative federal
determination that the area is best left unregulated, and in that event would have as
much pre-emptive force as a decision to regulate.” Ark. Elec. Co-op Corp., 461 U.S.
at 384.


                                         16
     Case 1:20-cv-00171-CCC-JFS Document 38 Filed 03/31/21 Page 17 of 21




provision to extinguish all relief under the private right of action established

elsewhere in the statute, it could have more simply stated so.

      The purposes of the governmental-discretion provision are clear: it assures

the states that they retain discretion to decide how best to remedy an allegedly

offending law, policy, or regulation, and it clarifies that RLUIPA will not ipso facto

preempt an offending provision so long as the government accommodates the

religious interest at issue. Nothing in the plain language of RLUIPA, its legislative

history, or judicial treatment of the term “preemptive force” suggests an intent to

foreclose all liability or damages. We therefore reject defendants’ argument that

RLUIPA’s governmental-discretion provision eliminates all legal remedies under

the statute in this case. While Pratt and Robinson may no longer pursue injunctive

relief under RLUIPA, they may pursue monetary damages and attorney’s fees.

Accordingly, we will deny defendants’ motion to dismiss plaintiffs’ RLUIPA claim.

      B.     Substantive Due Process Claim

      Defendants next ask the court to dismiss plaintiffs’ Fourteenth Amendment

substantive due process claim. Defendants invoke the more-specific-provision rule,

given plaintiffs’ standalone cause of action under the Free Exercise Clause. (See

Doc. 29 at 12-14). Plaintiffs rejoin that the two claims are distinct, involving

different facts and different legal theories, so they may proceed under both their

First and Fourteenth Amendment claims. (See Doc. 34 at 17).

      The Due Process Clause of the Fourteenth Amendment provides that

“[n]o State shall make or enforce any law which shall . . . deprive any person of

life, liberty, or property, without due process of law.” U.S. CONST. amend. XIV,


                                           17
     Case 1:20-cv-00171-CCC-JFS Document 38 Filed 03/31/21 Page 18 of 21




§ 1. The clause contains both procedural and substantive components, the latter

of which “bars certain arbitrary, wrongful government actions ‘regardless of the

fairness of the procedures used to implement them.’” Zinermon v. Burch, 494 U.S.

113, 125 (1990) (quoting Daniels v. Williams, 474 U.S. 327, 331 (1986)). Relevant

here, the clause protects against punishment of a pretrial detainee “prior to an

adjudication of guilt in accordance with due process of law” as part of its

substantive protections. Bell v. Wolfish, 441 U.S. 520, 535 (1979).

       The Supreme Court established the more-specific-provision rule to deter

unnecessary expansion of substantive due process claims. See Betts v. New Castle

Youth Dev. Ctr., 621 F.3d 249, 260 (3d Cir. 2010) (citing County of Sacramento

v. Lewis, 523 U.S. 833, 843-44 (1998)). The rule holds that when “a constitutional

claim is covered by a specific constitutional provision, . . . [it] must be analyzed

under the standard appropriate to that specific provision, not under the rubric of

substantive due process.” Wharton v. Danberg, 854 F.3d 234, 246 (3d Cir. 2017)

(quoting United States v. Lanier, 520 U.S. 259, 272 n.7 (1997)); see also Albright

v. Oliver, 510 U.S. 266, 273 (1994) (quoting Graham v. Connor, 490 U.S. 386, 395

(1989)).

       In the present case, plaintiffs’ First and Fourteenth Amendment claims are

materially different causes of action. Each claim is premised on a separate legal

theory supported by its own factual basis. The First Amendment claim is based on

defendants’ inhibition of plaintiffs’ right to free exercise by forcing them to choose

between remaining in the SHU or violating their religious beliefs by cutting off their

dreadlocks. See, e.g., DeHart v. Horn, 227 F.3d 47, 51-52 (3d Cir. 2000) (en banc). In


                                           18
     Case 1:20-cv-00171-CCC-JFS Document 38 Filed 03/31/21 Page 19 of 21




contrast, plaintiffs’ Fourteenth Amendment claim is based on their rights as

pretrial detainees to be free from punishment, and their view that detention in the

SHU was tantamount to punishment. See, e.g., Bell, 441 U.S. at 538-39. The First

Amendment claim is not more specific than the Fourteenth Amendment claim; it

is distinct from it.11 See, e.g., McGill, 2021 WL 232599, at *5 (holding that pretrial

detainees challenging punitive segregation under LCCF’s hairstyle policy could

maintain both free exercise and substantive due process claims). We will deny

defendants’ motion to dismiss plaintiffs’ Fourteenth Amendment claim.

      C.     Equal Protection Claim

      Defendants argue that plaintiffs have failed to allege a Fourteenth

Amendment equal protection claim. (See Doc. 29 at 14-18). The Equal Protection

Clause of the Fourteenth Amendment provides that “[n]o State shall . . . deny to any

person within its jurisdiction the equal protection of the laws.” U.S. CONST. amend.

XIV, § 1. To state a race-discrimination claim under this clause, plaintiffs must

allege that they were treated differently from others who were similarly situated

and that the unequal treatment was the result of intentional discrimination. Hassan

v. City of New York, 804 F.3d 277, 294, 298 (3d Cir. 2015). To be “similarly situated”

means to be “alike ‘in all relevant aspects.’” Startzell v. City of Philadelphia, 533




      11
         The only case cited by defendants involved a convicted prisoner—not
a pretrial detainee—who could not pursue a punitive detention claim under the
Fourteenth Amendment. See Hennis v. Tedrow, No. 10-CV-445, 2011 WL 1230337
(W.D. Pa. March 31, 2011) (dismissing claim under more-specific-provision rule
when Rastafarian prisoner brought both First and Fourteenth Amendment claims
regarding misconduct report filed against him for refusing to cut his dreadlocks).


                                           19
     Case 1:20-cv-00171-CCC-JFS Document 38 Filed 03/31/21 Page 20 of 21




F.3d 183, 203 (3d Cir. 2008) (quoting Nordlinger v. Hahn, 505 U.S. 1, 10 (1992)). As

our court of appeals has explained,

             [i]ntentional discrimination can be shown when: (1) a law
             or policy explicitly classifies citizens on the basis of race;
             (2) a facially neutral law or policy is applied differently on
             the basis of race; or (3) a facially neutral law or policy that
             is applied evenhandedly is motivated by discriminatory
             intent and has a racially discriminatory impact.

Doe v. Lower Merion Sch. Dist., 665 F.3d 524, 543 (3d Cir. 2011) (quoting Antonelli

v. New Jersey, 419 F.3d 267, 274 (3d Cir. 2005) (internal citations omitted)).

      Relevant here, “[t]he Equal Protection Clause ‘prohibits selective

enforcement of the law based on considerations such as race.’” Thomas v. Indep.

Township, 463 F.3d 285, 297 (3d Cir. 2006) (quoting Whren v. United States, 517 U.S.

806, 813 (1996)). To survive a motion to dismiss, plaintiffs need only allege that

defendants applied the policy to them “with a greater degree[] of severity” than

individuals of other races. See Hassan, 804 F.3d at 294 (alteration in original).

      Plaintiffs clearly allege in the amended complaint that, inter alia, the

hairstyle policy at LCCF was applied differently on the basis of race. Specifically,

plaintiffs allege that officials at LCCF required individuals of color to remove their

head coverings and hats so that officials could inspect them for compliance with

the hairstyle policy. White individuals were not subjected to these searches. This

distinction demonstrates that even if the policy is facially neutral, it is plausible that

officials applied it differently or more severely on the basis of race. Therefore, the

court will deny defendants’ motion to dismiss plaintiffs’ equal protection claim.




                                            20
      Case 1:20-cv-00171-CCC-JFS Document 38 Filed 03/31/21 Page 21 of 21




IV.    Conclusion

       For the foregoing reasons, the court will deny defendants’ motion to dismiss.

An appropriate order shall issue.


                                       /S/ CHRISTOPHER C. CONNER
                                       Christopher C. Conner
                                       United States District Judge
                                       Middle District of Pennsylvania

Dated:    March 31, 2021
